DETAILED ACTION
This Office Action is in response to the application 17/459,416 filed on 12/27/2021.
In the remarks, claims 1, 3, 6-7, 11-12 and 14 have been amended; claims 2, 8 and 17 have been cancelled; claims 1, 7 and 14 are independent claims. Claims 1, 3-7, 9-16 and 18-19 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore the claim objections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-7, 9-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to provide a resource request method, a device, and a storage medium, where the method applied to a control device includes: generating a resource collection request message, the resource collection request message including a resource request for at least one remote reference node and corresponding first check data of the resource request, and sending the resource collection request message to a resource collection device. 
With examiner’s thorough search, the closest prior art is NPL “OCF Security Specification”, version 2.0.1, February 11, 2019.
NPL discloses security objectives, philosophy, resources and mechanism that impacts OCF (Open Connectivity Foundation) base layers of ISO/IEC 30118-1:2018. ISO/IEC 30118-1:2018 contains informative security content. The OCF Security Specification contains security normative content and may contain informative content related to the OCF base or other OCF documents. 
However, none of NPL teaches or suggests, particularly: “A resource request method applied to a control device, the method comprising: generating, by the control device, a resource collection request message, wherein the resource collection request message comprises a resource request for at least one remote reference node and corresponding first check data of the resource request, and the corresponding first check data is obtained by encrypting the resource request for the at least one remote reference node with an encryption key by the control device; and sending, by the control device, the resource collection request message to a resource collection device.” as claimed in independent claim 1. The same reasoning applies to independent claims 7 and 14.
Therefore the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        01/25/2022